Citation Nr: 1242632	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-39 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for discogenic disc disease (DDD) of the lumbar spine. 

2.  Entitlement to an initial rating greater than 30 percent for irritable bowel syndrome (IBS). 

3.  Entitlement to an initial compensable rating for status post anal fissure repair. 

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of right ankle fusion surgery. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 17, 2007.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to May 1994, including service in the Southwest Asia Theater of Operations in the Persian Gulf War. 

These matters come before the Board of Veterans' Appeals  (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In January 2006, the RO, inter alia, granted service connection for status post anal fissure repair and assigned a rating of 10 percent.  The RO addressed the Veteran's request for a higher initial rating for his status post anal fissure repair in August 2007.  The RO found that there had been clear and unmistakable error (CUE) in the January 2006 rating decision because that decision had combined irritable bowel syndrome (IBS) and anal fissure repair, two separate conditions, under one diagnostic code.  The August 2007 decision separated these conditions and evaluated them separately.  The RO assigned a 30 percent rating for IBS and a noncompensable rating for status post anal fissure repair, each effective March 16, 2005 (the date of the Veteran's claims).  Subsequently, the RO proposed to reduce and then reduced the disability rating for IBS to 10 percent.  The initial 30 percent rating for IBS was restored in a January 2010 rating decision. 

The Veteran has not indicated that he is satisfied with the initial 30 percent rating assigned for service-connected IBS or for the initial zero percent rating assigned for status post anal fissure repair.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (finding that a Veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  Although the Decision Review Officer (DRO) correctly noted in the January 2010 rating decision that restoration of the initial 30 percent rating for IBS was a full grant of benefits, rating restoration is a separate and distinct issue from the issue of entitlement to a higher initial rating.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Thus, these claims are still before the Board.

The Board remanded the higher initial rating claims for IBS and status post anal fissure repair in May 2010, in part, so that the RO could provide a supplemental statement of the case (SSOC) regarding the additional pertinent evidence received prior to the RO's January 28, 2010, certification of these issues to the Board, including the April 2009 VA intestines examination report.  See 38 C.F.R. §§ 19.31, 19.37 (2012).  The Board also indicated that a VA examination and opinion should be provided to address the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The remand directives were complied with substantially by the RO/AMC.  The Board determined that the August 2010 VA examination addressing the 38 U.S.C.A. § 1151 matter was insufficient, however, and referred this case for an Independent Medical Expert (IME) opinion in June 2012.  An IME opinion was provided in July 2012.  The Board provided a copy of this opinion to the Veteran in August 2012 and gave him 60 days to respond. 

The Board previously remanded the issue of entitlement to a TDIU.  On remand, the RO granted entitlement to a TDIU effective September 17, 2007, in a June 2011 rating decision.  There is no subsequent correspondence from the Veteran expressing disagreement with the grant of a TDIU or the effective date of September 17, 2007.  Accordingly, an issue relating to entitlement to a TDIU effective September 17, 2007, is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).  The Veteran's TDIU does not date back to the date of his original service connection claims for IBS and status post anal fissure repair on March 16, 2005, however.  As discussed in more detail below, a claim of entitlement to a TDIU prior to September 17, 2007, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for PTSD.  Citing Rice, the Court reasoned that a request for a TDIU is not a separate claim for benefits but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained that the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

VA's Office of General Counsel has clarified that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability which formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Accordingly, while the Board is remanding the claim of entitlement to a TDIU prior to September 17, 2007, for additional development, it also will adjudicate the Veteran's higher initial rating claims for IBS and status post anal fissure repair.

Finally, after the RO assigned an initial 10 percent rating for degenerative disc disease of the lumbar spine in a May 2010 rating decision, the Veteran submitted a notice of disagreement in June 2011 asserting entitlement to a higher disability rating for his service-connected lumbar spine disability.  The notice letter provided with the May 2010 rating decision is dated June 9, 2010, and the Veteran's notice of disagreement was received on June 13, 2011, just outside the 1-year time frame for filing a notice of disagreement.  See 38 C.F.R. § 20.302(a).  The Board finds that the "mailbox rule" (38 C.F.R. § 20.305(a)) is applicable in this case.  The mailbox rule provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  See 38 C.F.R. § 20.305(a) (2012).  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  In calculating this 5 day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.

There is no postmarked envelope in the claims file associated with the Veteran's notice of disagreement.  Applying the mailbox rule to these facts, the Board finds that the Veteran's notice of disagreement received on June 13, 2011, is considered to have been received at least 5 days prior (or on June 8, 2011).  This makes the Veteran's notice of disagreement timely with respect to a higher initial rating for his service-connected degenerative disc disease of the lumbar spine.  Accordingly, a statement of the case must be provided on this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether new and material evidence has been received to reopen a claim of service connection for entitlement to depression, to include as due to service-connected IBS and status post anal fissure repair, has been raised by the record.  See July 18, 2007, VA examination report.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU prior to September 17, 2007 and a higher initial rating for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The competent evidence shows that VA medical care provided to the Veteran from January to April 2005 after a right ankle injury did not proximately cause his subsequent residuals of right ankle fusion surgery. 

2.  The competent evidence shows that the Veteran's IBS is manifested by, at worst, constant abdominal pain and severe diarrhea.

3.  The competent evidence shows that, effective March 16, 2005, the Veteran's status post anal fissure repair is manifested by, at worst, occasional fecal incontinence.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of right ankle fusion surgery are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).

2.  The criteria for an initial rating greater than 30 percent for IBS are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7319 (2012).

3.  The criteria for an initial rating of 10 percent, and no higher, effective March 16, 2005, for status post anal fissure repair are met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.114, DC 7335-7332 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in March 2005, July 2005, and March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above. The March 2006 letter also provided the Veteran with information on how VA determines and assigns effective dates and the evidence necessary to substantiate an initial increased rating claim.  The claim subsequently was readjudicated in a November 2006 statement of the case and supplemental statements of the case dated from September 2008 to June 2011, thereby curing any timing defects in the notice. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The RO also has provided the Veteran with VA examinations and an Independent Medical Expert opinion addressing all the relevant criteria. 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Higher Initial Rating Claims

The Veteran presently has an initial rating of 30 percent for IBS and a noncompensable rating for status post anal fissure repair, each effective March 16, 2005 (the date of the Veteran's claims).

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's IBS is evaluated under 38 C.F.R. § 4.114 , DC 7399-7319.  See 38 C.F.R. § 4.27 (requiring that unlisted disabilities requiring rated by analogy will be coded as the first two numbers of the most closely related body part and "99"; the second diagnostic code is the residual condition on the basis for which the rating is determined); see also 38 C.F.R. § 4.20.  Under DC 7319, irritable bowel syndrome (IBS), including spastic colitis, mucous colitis, etc, warrant a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating is moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7399-7319 (2012).

The Veteran currently is assigned a noncompensable rating for status post anal fissure repair under DC 7335-7332.  See 38 C.F.R. § 4.114, DC 7335-7332 (2012).  Under DC 7335, ano in fistula is to be rated as for impairment of sphincter control.  See 38 C.F.R. § 4.114, DC 7335 (2012).  Under DC 7332, impairment of sphincter control of the rectum and anus is rated 0 percent when healed or slight, without leakage, 10 percent with constant slight or occasional moderate leakage, 30 percent with occasional involuntary bowel movements, necessitating the wearing of a pad, 60 percent with extensive leakage and fairly frequent involuntary bowel movements, and 100 percent for complete loss of sphincter control.  See 38 C.F.R. § 4.114, DC 7332 (2012).

The Board finds that the preponderance of the evidence is against assigning an initial rating greater than 30 percent for the Veteran's service-connected IBS.  The Veteran currently is receiving the maximum 30 percent schedular rating for his IBS available under DC 7399-7319.  Id.  The medical evidence is consistent with this rating and persuasively suggests that the Veteran's symptoms of IBS have been, at worst, severe with diarrhea and constant abdominal distress.  A November 2005 VA Gulf War examination report shows that he had complaints of gastric cramps and bowel problems, and normal soft stools four to five times a day.  Private treatment records dated in February and March 2006, and February 2007 show that multiple tests were run in order to determine the cause of the Veteran's complaints; but the studies were normal.  A September 2006 VA examination report shows the Veteran complained of diarrhea since military service 11 years prior.  He had done all sorts of tests with no solution to the problem.  He also would get abdominal cramps and three to four watery bowel movements every day with a lot of blood in the stool.  A May 2007 VA examination report shows the Veteran had a subjective history of diarrhea including five to seven bowel movements per day and abdominal pain.

In July 2007, a VA gastroenterology examination report shows the Veteran stated that his gastrointestinal symptoms included abdominal pain and loose stools.  He had extensive evaluation all of which had been unrevealing.  Currently he was completely debilitated by his symptoms.  He had constant abdominal pain and the loose stools occurred four to seven times per day.  The examiner determined that the Veteran had severe IBS.

An October 2007 VA gastroenterology outpatient note shows the Veteran complained of loose stools since 1998 and had four to seven bowel movements per day.  He would get a cramping pain and then have to rush to the bathroom to have a bowel movement.  It was noted that he had soft stools but no diarrhea.  He also complained of constant abdominal pain.  He had tried medication but had constipation when he was on the medication.  A December 2007 VA examination report also shows a history of explosive diarrhea.  It was noted that he was evaluated multiple times and found to have IBS.

An April 2009 VA examination report shows the Veteran complained of diarrhea one to four times daily.  He also described a pressure when he had to go to the bathroom and noted that he would stay in the fetal position all day long or would have diarrhea.  He described this as severe and intermittent but when it was episodic it was constant.  

The Board also finds, by contrast, that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected status post anal fissure repair are met.  The Board specifically finds that a 10 percent rating under DC 7335-7332 is more consistent with the medical evidence of record.  See 38 C.F.R. § 4.114, DC 7335-7332 (2012).  There is medical evidence of occasional fecal incontinence associated with the Veteran's service-connected status post anal fissure repair.  A November 2005 VA Gulf War examination report notes that the Veteran had a repair of rectal fissure in 1993 with no problems since.  He also had a colonoscopy in 2002.  He denied any fecal leakage or involuntary bowel movements.  A May 2007 VA examination report noted that the Veteran had some instances of fecal incontinences because of urgency and inability to get to a bathroom fast enough.  A July 2007 VA examiner found no residuals of the in-service anal fissure repair; but on examination in October 2007 it was noted that the Veteran had occasional episodes of incontinence of feces.  A December 2007 VA Gulf War examination shows no history of fecal incontinence.  While the findings are not consistent, nor is it specified whether the Veteran's occasional fecal incontinence is moderate or less severe, the Board resolves all doubt in the Veteran's favor that his status post anal fissure repair is manifested by occasional fecal incontinence and warrants a 10 percent rating.  The next higher 30 percent rating is not warranted, as it is not shown that the Veteran requires the use of a pad.

The Board has considered whether staged ratings for either the Veteran's service-connected IBS or his service-connected status post anal fissure repair are appropriate under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The competent evidence does not support assigning staged ratings for either of these disabilities at any time during the pendency of this appeal.  With respect to the Veteran's higher initial rating claim for service-connected status post anal fissure repair, the Board specifically finds that the higher initial 10 percent rating granted in this decision should be effective March 16, 2005, or the date of the Veteran's claim on appeal.  As this is an initial rating claim, the effective date provisions of 38 C.F.R. § 3.400(b)(2) apply, and the effective date is the date of the Veteran's service connection claim, as his current claim on appeal was not filed within one year of his separation from military service in 1994.

Extraschedular Entitlement

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b) (2011). To afford justice in exceptional situations, an extraschedular rating can be provided. See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's IBS and status post anal fissure repair are manifested by constant abdominal pain, severe diarrhea, and occasional fecal incontinence.  This impairment is considered under the diagnostic codes used to rate the Veteran's disabilities.  Thus, the current ratings of 30 and 10 percent, respectively, reasonably describe the Veteran's service-connected IBS and status post anal fissure repair.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.

38 U.S.C.A. § 1151 Claim

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2006.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151  (West 2002); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2002). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a)  were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151 .  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The RO considered the new regulation in March 2010 and the Veteran had opportunities to submit evidence before and after that decision.  Therefore, the Board finds the Veteran is not prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

The Veteran contends that he has additional disability from residuals of a right subtalar fusion as a result of medical treatment at a VA Medical Center in January 2005.  It is the Veteran's assertion that the VA physicians were negligent in failing to recognize that he actually had fractured his ankle in January 2005 and, had he been properly treated by VA in January 2005, he would have not been forced to undergo a subtalar fusion in September 2005.  

On January 6, 2005, the Veteran was working as a private contractor when he fell off of a roof and experienced an inversion injury to the right ankle.  He reported that same day to a VA emergency room, complaining of ankle pain and difficulty in walking.  X-rays taken at that time indicated a "localized area of cortical irregularity and some soft tissue swelling of the lateral talar tubercle."  One image was also suspect for a tiny cortical avulsion at that location.  The emergency room diagnosis was an avulsion fracture of the lateral talar tubercle and his ankle was placed in splints with instructions to rest the ankle for the next 4 to 5 days.  

At a follow-up evaluation on January 11, 2005, the Veteran's ankle was markedly swollen and was too painful to be examined.  A comparison of the right ankle imaging with X-rays of the uninjured left ankle led this VA physician to diagnose a right ankle sprain.  The Veteran remained in the splint with a planned follow-up evaluation two weeks later.  

At another follow-up evaluation on January 27, 2005, the Veteran noted a decrease in swelling and less pain.  There was no tenderness upon palpation and he demonstrated 20 degrees of both plantar flexion and dorsiflexion.  The diagnosis was a Grade II right lateral ankle sprain and the Veteran was advised to use a walking boot with weight bearing as tolerated.  

At his next evaluation approximately one month later, in February 2005, the Veteran's symptoms were apparently significant enough that he was seen walking with a cane.  Although he stated that he had been exercising, soaking, and walking on his ankle, he still experienced significant pain.  Upon examination, he exhibited a "reasonable" range of motion and no instability.  New X-rays showed a possible avulsion fracture at the tip of the fibula.  Although the treating VA physician believed that a fibular fracture was a "reasonable possibility," the continued plan of treatment was "more exercise."  

At a March 2005 evaluation, the Veteran continued to complain of pain.  While the evaluating VA physician diagnosed an "osteochondral or ligamentous injury," reflex sympathetic dystrophy could not be ruled out.  

In April 2005, the Veteran underwent a magnetic resonance imaging (MRI) scan at a private medical facility which indicated a non-displaced fracture on the lateral process of the talus.  The fracture line was still visible with some mild resorption.  These MRI results were acknowledged by a VA physician days later and, although the Veteran continued to experience persistent pain, the VA physician believed that the ankle appeared to be "getting better" and that he could be "on it more and more."  

It does not appear that the Veteran received any further VA treatment for his right ankle after April 2005 or treatment of any kind until July 2005.  A new MRI scan from August 2005 indicated a persistent "complete fracture deformity" involving the lateral body of the talus extending into the subtalar joint.  This MRI also noted a "delayed union" of this lateral fracture fragment.  In September 2005, the Veteran underwent a right subtalar fusion which involved the insertion of three screws into the ankle, according to the surgery report.  

A September 2006 VA examination report shows a diagnosis of degenerative arthritis of the right ankle joint status post fusion of the right ankle.

In support of this claim, the Veteran submitted a June 2007 opinion by Dr. C.B. who opined that the Veteran received "poor care for his right ankle fracture in the form of poorly trained [physician's assistants] and hospital staff," and the Veteran's ankle should have been fitted for a full cast so as to prevent the malunion that ultimately occurred, as well as the chronic ligament tears, advanced degenerative changes in the subtalar joint and lateral plantar nerve entrapment involving the calcaneal branch with loss of sural nerve function.  Dr. C.B. also noted that many x-rays were done on the wrong extremity and that an MRI reading in April 2005 was noted to show healing when the report actually indicated non-union and serious ligament damage.  He further stated that it was his opinion that the Veteran's persistent early ambulation at the direction of the physician's assistants, considering that he had several grade II ligament injuries, caused him to have his non-union and resultant surgical fusion.

A March 2008 rheumatology consult indicated that the joint exam was unremarkable throughout with the exception of the right ankle, where there was an old surgical scar and generalized decreased range of motion throughout.  A January 2009 VA treatment note indicated that the examination, which included the lower extremities, was almost completely normal except for subjective pain, and that there was full range of motion of the extremities.

The Veteran also was examined by a VA examiner in August 2010.  The examiner found that there appeared to be no carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA in treatment of the Veteran.  In support of his opinion the examiner noted that no surgery was noted in the medical records and no orthopedic surgery was done for his  ankle injury.  Thus it was determined that there was no fault on the part of VA of not reasonably foreseeing the necessity for surgery as the Veteran did not follow up with an orthopedic surgeon as indicated in the notes after the April 2005 treatment note.  The examiner noted a review of the Veteran's VA records and treatment records related to the January 2005 right ankle injury and the Bonnor General Hospital September 2004 records.  However, the opinion did not include a review of the Veteran's private treatment records dated after April 2005 and is not sufficient to adjudicate this claim.  Specifically the basis of the examiner's opinion is inaccurate as the Veteran did, in fact, undergo a right subtalar fusion surgery in September 2005.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).   

The Board referred this matter for an Independent Medical Expert opinion.  In July 2012, an opinion was provided by Dr. M.B., an Assistant Professor from the University of Massachusetts Medical Center, Specializing Sports Medicine.  Dr. M.B. noted the chain of events from the initial injury in January 2005 to the resultant treatment through November 2005.  Dr. M.B. noted that he did not believe the Veteran's right ankle injury caused by his fall was exacerbated due to the medical care (or lack thereof) he received from VA physicians and staff between January and April 2005.  He felt that the Veteran received appropriate treatment given the description of his radiographs and his MRI scan.  He did not need operative treatment of his ankle during that period after his initial injury.  Dr. M.B. did not see in the records any evidence of carelessness, negligence, lack of proper skill, error in judgment, or any other fault on the part of the VA medical team.  Dr. M.B. noted that he did not agree with the opinion of Dr. C.B. that was provided in June 2007, finding that there was no evidence that his care was not appropriate.  Dr. M.B. noted that the Veteran's original injury might have affected the subtalar joint, which lead to the fusion that he eventually had but he did not believe that any inappropriate care was provided.  Dr. M.B. indicated that he did not feel the Veteran's non-operative treatment lead to a need for a subtalar fusion, but rather the original injury and further problems related to this injury might have lead to the need for a subtalar fusion. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of right ankle fusion surgery.  The Board notes initially that the primary hurdle in a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is that there is an additional disability that was caused by VA treatment.  The medical evidence does not show that the Veteran has cleared this hurdle.  Even though it was Dr. C.B.'s opinion in June 2007 that the Veteran's right ankle non-union and surgery fusion was a result of the physician's direction to walk when he had several several grade II ligament injuries, Dr. C.B. provided no probative basis for this opinion.  He noted that the physicians' assistants and hospital staff involved in the Veteran's treatment were poorly trained, but there is no indication in the record that this is so.  Dr. C.B. also noted that many x-rays were done on the wrong extremity and that an MRI reading in April 2005 was noted to show healing when the report actually indicated non-union and serious ligament damage.  The record does not show, however, that the treating VA medical professionals were not aware of which ankle they were evaluating during the course of the treatment after the January 2005 injury.  Also, there is no indication that the treating medical personnel were unaware of the injuries associated with the ankle.  In February 2005, x-rays showed a possible avulsion fracture at the tip of the fibula and although the treating VA physician believed that a fibular fracture was a "reasonable possibility," the continued plan of treatment was "more exercise."  Dr. M.B. reviewed this information and determined in July 2012 that the Veteran received appropriate treatment between January and April 2005, and that given the description of his radiographs and his MRI scan, the Veteran did not need operative treatment of his ankle during that period after his initial injury.  

Dr. C.B. further was of the opinion that the Veteran should have been fitted for a full cast, but there is no probative evidence in the treatment records to confirm that the care provided by the VA staff lead to the need for ankle surgery.  Initially after the injury the Veteran's ankle was placed in splints with instructions to rest the ankle for the next 4 to 5 days.  Two weeks later he was issued a walking boot and told to weight-bear only as tolerated.  Dr. M.B. indicated that the Veteran's original injury might have lead to the fusion that was required on the subtalar joint, but that the non-operative treatment that was provided by VA after the injury did not lead to the requirement for fusion surgery.  

In weighing the opinions of Dr. M.B. and Dr. C.B., it is noted that Dr. C.B.'s opinion is not based on any probative rationale.  There is no indication that the quality of care of the Veteran's ankle was not appropriate given the medical information that was available contemporaneous to the treatment.  As there is no probative basis for the opinion, Dr. C.B.'s opinion has no probative value.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal, 5 Vet. App. at 460-61.  Moreover, it is not enough to show that a disability occurred after VA treatment; there must be a causation.  As noted above, merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).   On the other hand, as an independent medical expert, Dr. M.B. determined that the fusion surgery that was required for the ankle was not the result of the VA care, but might have been associated with the original injury.  The rationale provided was that the medical personnel gave the Veteran the appropriate treatment given the description of his radiographs and his MRI scan at that time and the fact that he did not need operative treatment of his ankle during that period after his initial injury.  Dr. M.B.'s opinion is consistent with the medical evidence of record, as there is no probative medical evidence that the VA care provided proximately caused any additional disability in the right ankle.

In summary, the evidence shows that the VA care from January to April 2005 did not proximately cause the need for the Veteran's subsequent right ankle fusion surgery.  The Board notes that the Veteran's opinions regarding whether there additional disability caused by VA care he received from January to April 2005 are not competent as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (finding "a layperson is generally not capable of opining on matters requiring medical knowledge").  

As the medical evidence does not show that there was additional disability caused by VA treatment, the Veteran's claim is not satisfied, and there is no need for an analysis of whether there was informed consent, whether VA treatment providers failed to exercise the degree of care that would be expected of a reasonable health care provider, or whether the residuals of right ankle fusion surgery were proximately due to events not reasonably foreseeable as a consequence of VA treatment. 


ORDER

Entitlement to an initial rating greater than 30 percent for irritable bowel syndrome (IBS) is denied. 

Entitlement to an initial rating of 10 percent, and not higher, for status post anal fissure repair is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of right ankle fusion surgery is denied.


REMAND

As noted in the introduction, the RO granted entitlement to a TDIU effective September 17, 2007, in a June 2011 rating decision.  A derivative TDIU claim effective prior to September 17, 2007, also has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, a July 2007 VA examination report shows that the Veteran ran a construction business but had been unable to perform in that job because of frequent trips to the bathroom and abdominal pain.  He stated that he usually just sat at home and tried to make it through the day.  As the issue of entitlement to a TDIU prior to September 17, 2007, has been raised by the record, this matter is remanded so that a medical opinion can be provided to address this claim.

After the RO assigned an initial rating of 10 percent for degenerative disc disease of the lumbar spine in a May 2010 rating decision, the Veteran submitted a timely notice of disagreement in June 2011 asserting entitlement to a higher disability rating for his service-connected lumbar spine disability.  See 38 C.F.R. §§ 20.302(a), 20.305(a).  Where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). Accordingly, the Board finds that, on remand, the RO should issue an SOC on this issue to the Veteran.  See also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the issue of entitlement to an initial rating greater than 10 percent for service-connected degenerative disc disease of the lumbar spine.  The statement of the case should include all relevant law and regulations pertaining to the claim.  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected disabilities in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Ask the Veteran to identify any records pertaining to his employment between March 16, 2005, and September 17, 2007.  Obtain any relevant employment records reasonably identified by the Veteran.  Document all efforts to obtain the Veteran's employment records in the claims file.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate in-person VA examination which addresses the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone or in combination preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for chronic fatigue syndrome, irritable bowel syndrome, degenerative disc disease of the lumbar spine, and for status post anal fissure repair.  The examiner also is advised that the Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.

4.  The Veteran should be given adequate notice of the requested in-person examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


